Citation Nr: 0011595	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for post 
traumatic stress disorder, and assigned a 50 percent initial 
disability rating.  The veteran filed a January 1996 notice 
of disagreement regarding his assigned 50 percent rating, and 
was sent a statement of the case, also in January 1996.  He 
then filed a March 1996 VA Form 9 substantive appeal, 
perfecting his appeal of this issue.  A personal RO hearing 
was afforded the veteran in October 1996.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased initial rating, in excess of 
50 percent, for his service connected post traumatic stress 
disorder.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

The VA's statutory duty to assist includes a duty to obtain 
all available medical records potentially pertinent to a 
pending claim.  According to the veteran's October 1998 
hearing testimony, he receives Social Security Disability 
benefits.  The VA has a duty to obtain from the Social 
Security Administration the medical evidence used as part of 
that disability benefits claim and associate them with the 
record.  38 U.S.C.A. § 5107(a) (West 1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Next, the segment of the rating schedule for determining the 
disability evaluations for mental disorders was amended 
effective November 7, 1996.  The United States Court of 
Veterans Appeals (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
such cases, the RO is required to review all the evidence in 
light of both the old and new criteria, and apply the 
criteria that result in the most favorable outcome to the 
appellant.  

The RO attempted to examine the veteran under the changed 
rating criteria, but he was unable to appear for his 
scheduled examination; in a September 1999 written statement, 
he claimed transportation problems were the cause of his 
absence, and he remains willing to report for examination.  
As the VA continues to have a duty to assist with this claim, 
and a complete medical examination is still necessary in the 
present case, another attempt must be made to schedule the 
veteran for VA examination.  See Pond v. West, 12 Vet. 
App. 341 (1999).  The veteran should also be apprised of 
38 C.F.R. § 3.655 (1999) and the future consequences of a 
failure to report for examination.  


Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder, 
including, but not limited to, the 
records associated with the award of 
Social Security Disability benefits to 
the veteran.  To assist in this 
development, the veteran should be 
contacted and requested to furnish the 
names and/or facilities of his current 
treatment.  These facilities should be 
contacted to ensure that all records are 
obtained.

3.  The veteran should be afforded a VA 
psychiatric examination to evaluate his 
service connected post traumatic stress 
disorder.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The findings of the 
psychiatrist must address the presence or 
absence of the specific criteria set 
forth in the rating schedule and, if 
present, the frequency and/or degree(s) 
of severity thereof.  The examiner should 
identify diagnostically all psychiatric 
symptoms and clinical findings which are 
manifestations of the veteran's service-
connected post traumatic stress disorder, 
and render an opinion for the record as 
to the degree to which specific symptoms 
and findings affect the veteran's ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO must review the 
veteran's claim under both the old and 
the new rating criteria and rated in 
accordance with the guidance expressed by 
the Court in Karnas.  Should the RO 
determine an increased initial rating is 
warranted under the new rating criteria, 
it may not apply the new criteria to any 
time period prior to the effective date 
of the rating change.  If the actions 
taken remain adverse to the veteran in 
any way, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




